Citation Nr: 9934992	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  97-26 635A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUE

Entitlement to an initial rating for asthma in excess of 30 
percent for the period from November 25, 1971, to July 20, 
1997.



REPRESENTATION

Appellant represented by:	Eldon E. Nygaard, Esq.



ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1971 to November 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.

In June 1999, The Court of Appeals for Veterans Claims 
granted the parties' joint motion for remand in this case.  
The July 1998 Board decision was vacated insofar as it denied 
the veteran's claim for an initial rating in excess of 30 
percent for asthma, for the period from November 25, 1971, to 
July 20, 1997.  Accordingly, the Board herein readjudicates 
this aspect of the prior Board decision. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  During the period of treatment closest in time to the 
period from October 7, 1996, to July 20, 1997, the veteran 
was prescribed corticoid steroids for his asthma.

3.  The medical evidence of record for the period from 
November 25, 1971, to October 6, 1996, is consistent with 
moderate asthma, and is not consistent with severe asthma.  
In March 1996, there was moderate airway obstruction and mild 
airflow limitation, and lung volumes, diffusing capacity and 
oxygen saturation were within normal limits.  

3.  The veteran has testified that his asthma became 
progressively worse over the period from November 1971 
forward, with no contentions of a marked increase in the 
severity of the condition followed by improvement.  Medical 
histories do not describe periods of marked increased 
severity followed by long-term improvement.  Thus, the Board 
infers that the veteran's condition in March 1996 was not 
significantly less severe than at prior times.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for asthma for the period from November 25, 1971, to 
October 6, 1996, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7 (1999); 
38 C.F.R. § 4.97, Diagnostic Code 6602 (1996), effective 
prior to October 7, 1996.

2.  The schedular criteria for a 100 percent disability 
evaluation for asthma, for the period from October 7, 1996, 
to July 20, 1997, have been met.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 4.1, 4.2, 4.7;  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

At issue is the proper rating for the veteran's service-
connected asthma for the period from November 25, 1971, to 
July 21, 1997.   In July 1997, after a finding of Clear and 
Unmistakable Error in a prior rating decision, a 30 percent 
evaluation was granted, effective November 25, 1971, pursuant 
to Diagnostic Code 6602.  The veteran contends he should be 
compensated at a rate of 100 percent for the entire period.  

In an August 1997 statement, the veteran indicated that his 
asthma became progressively worse over the years.  He 
acknowledged that he had not been to the doctor frequently 
for the condition.  His April 1995 RO hearing testimony is 
consistent with this statement insofar as the veteran said he 
used over-the-counter inhalers for many years.  In a February 
1998 statement, he contended that he has experienced multiple 
asthma attacks per week, with a lot of difficulty breathing 
on slight exertion ever since his days in the Army.  He wrote 
that his use of inhalers increased over time.
 
A VA examination report dated in August 1972 reflects that 
the veteran complained of difficulty in breathing on walking 
more than a block.  He noted that he had been using a Duo 
Medihaler.  He reported that he had a chronic productive 
cough of greenish sputum, usually in the morning, but never 
coughed up any blood.  He also had a constant wheezing and 
stated that his chest hurt at night from difficult breathing.  
On examination, lungs were resonant to percussion.  On 
auscultation there were sonorous and sibilant rales scattered 
throughout both lung fields on inspiration and expiration.  
Vital capacity was three liters or 68 percent of normal 
value.  There was no evidence of clubbing of the fingers.  
The diagnoses were asthma, bronchial, chronic, and 
bronchitis, chronic.  In a letter from a VA physician to the 
veteran dated in October 1973, it was noted that the veteran 
was being sent Duo Medihalers.

VA outpatient treatment records dated in March 1996 disclose 
that that the veteran also had emphysema.  A pulmonary 
function test showed FEV-1 of 73 percent predicted and FEV-
1/FVC of 67 percent.  The finding was abnormal, moderate 
airway obstruction with improvement in FEV-1 with 
bronchodilator.  In a letter dated in March 1996 from the 
Mayo Clinic, it was stated that pulmonary function studies 
revealed some mild air flow limitation and chest x-ray 
demonstrated bullous emphysema bilaterally, most marked in 
the right upper lobe.  Enclosed was a copy of a February 1996 
pulmonary function test that revealed FEV-1 of 77 percent 
predicted (pre-bronchodilator), FEV-1/FVC of 69 percent, and 
DLCO (SB) of 82 percent predicted.  It was noted that the 
test was abnormal with mild airflow limitation with a small 
improvement in flows acutely following inhaled 
bronchodilator.  Lung volumes, diffusing capacity, and oxygen 
saturation were all within normal limits.

VA records dated from July 1997 to January 1998 show that the 
veteran was issued inhalers.  The medications included 
ipratropium bromide, theophylline, albuterol, beclomethasone, 
nefazodone, and amitriptyline.  An examination report from 
the Mayo Clinic dated in January 1998 shows that the 
veteran's lungs revealed moderate expiratory wheezes.  The 
diagnosis was bullous emphysema.

Analysis

As a preliminary matter, the Board notes that the veteran has 
presented a well-grounded claim for an increased evaluation 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran's claim that his condition is, and has been,  more 
severe than currently evaluated is plausible.  The Board is 
also satisfied that all relevant facts pertinent to these 
issues have been properly developed and that no further 
assistance to the veteran is required to comply with the duty 
to assist him as mandated by law.  38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1 and 4.2, the Board has 
reviewed all the evidence of record pertaining to the history 
of the veteran's asthma, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  Id. 
at 8.  Therefore, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings.  Id. at 9.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
Schedule for Rating Disabilities (rating schedule).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Court has held that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply, 
unless Congress provided otherwise.  See Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991). 

In Rhodan v. West, 12 Vet. App. 55 (1998), the Court noted 
that, where compensation is awarded or increased "pursuant 
to any Act or administrative issue, the effective date of 
such an award or increase...shall not be earlier than the 
effective date of the Act or administrative issue."  See 
38 U.S.C.A. § 5110(g)(West 1991).  As such, the Court found 
that this rule prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law.

In July 1997, a 30 percent evaluation for asthma was granted, 
effective November 25, 1971, pursuant to Diagnostic Code 
6602.  During the pendency of this appeal, the VA issued 
revised regulations amending the section of the Rating 
Schedule dealing with respiratory disabilities.  See 61 Fed. 
Reg. 46,720 (1996) (codified at 38 C.F.R. § 4.97).

For the period from October 7, 1996, to July 20, 1997, the 
Board must consider both the new and old rating criteria, and 
apply the criteria most favorable to the veteran.  Karnas.  
For the period from November 25, 1971, to October 6, 1996, 
the Board must evaluate the veteran's asthma under the old 
criteria only.  Rhodan.

Under the old criteria set forth under Diagnostic Code 6602, 
a 30 percent disability evaluation was assigned for moderate 
bronchial asthma with asthmatic attacks rather frequent 
(separated by only 10 to 14 day intervals) with moderate 
dyspnea on exertion between attacks.  A 60 percent disability 
rating was assigned when there was severe bronchial asthma 
with frequent attacks (one or more attacks weekly), marked 
dyspnea on exertion between attacks with only temporary 
relief by medication, and more than light manual labor 
precluded.  38 C.F.R. § 4.97, Diagnostic Code 6602 (prior to 
October 7, 1996).

Under the current schedular criteria, effective October 7, 
1996, 38 C.F.R. § 4.97, Diagnostic Code 6602 provides for a 
30 percent disability rating when there is FEV-1 of 56 to 70 
percent predicted, FEV-1/FVC of 56 to 70 percent, or daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication.  A 60 percent rating is 
assigned when there is FEV-1 of 40 to 55 percent predicted, 
FEV-1/FVC of 40 to 55 percent, or at least monthly visits to 
a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
is assigned when there is FEV-1 of less than 40 percent 
predicted, FEV-1/FVC of less than 40 percent, or more than 
one attack per week with episodes of respiratory failure, or 
requires daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.

The medical treatment closest in time to the period from 
October 7, 1996, to July 20, 1997, is that period of 
treatment which began in July 1997.  Beginning July 1997, the 
veteran was prescribed Beclomethasone, a corticoid steroid.  
In view of this evidence, which in light of its temporal 
proximity is the medical evidence which would likely best 
reflect the veteran's condition from October 7, 1996 to July 
20, 1997, the Board finds that a rating of 100 percent is 
warranted under the new criteria, for this period.  Since the 
Board has granted the maximum schedular rating for this 
period, the old criteria need not be considered.

There is a paucity of medical evidence of record for the 
approximately 25-year period from November 1971 to October 
1996.  The veteran's respiratory disability in March 1996 was 
shown to include emphysema with post bronchodilator FEV-1 of 
73 percent predicted and FEV-1/FVC of 67 to 69.  In addition, 
it was characterized by moderate airway obstruction and mild 
airflow limitation.  Lung volumes, diffusing capacity, and 
oxygen saturation were all within normal limits.  This 
medical evidence, as well as the medical evidence from August 
1972, does not address the specific criteria listed in the 
old Diagnostic Code 6602, such as frequency of asthma 
attacks, severity of dyspnea, or degree of relief afforded by 
medications.  However, the treatment and examination reports 
describe a condition which very much appears to reflect a 
condition that in the treating or examining physicians' views 
was moderate.  For example, there was moderate airway 
obstruction and mild airflow limitation, and lung volumes, 
diffusing capacity and oxygen saturation were within normal 
limits.  There are no findings or descriptions in this 
evidence that describe or express a severe asthmatic 
condition.  The Board finds that, inasmuch as the old 
criteria for a 60 percent rating require severe asthma for a 
60 percent rating, the criteria are not met.  No more than a 
30 percent rating, for moderate asthma, is merited for the 
period from November 1971 to October 1996.  38 U.S.C.A. 
§ 1155;  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, Diagnostic Code 
6602.

The Board has considered whether staged ratings greater than 
30 percent would be appropriate for periods from November 
1971 to October 1996.  See Fenderson.  The Board notes that 
the medical evidence of record for this period, reflecting 
the veteran's condition in August 1972 and March 1996, tends 
toward the two end-points of the period.  There is little or 
no medical evidence of the veteran's condition for the period 
in-between.  The Board has examined all medical histories of 
record, to include subsequent VA records and a March 1998 
record from the Mayo Clinic, and notes that the medical 
histories in these records do not describe periodic marked 
increases in the veteran's level of pulmonary disability for 
the period from November 1971 to October 1996.  From the 
veteran's statements that his asthma had worsened over the 
years, and the lack of a history of a period or periods 
during which his asthma markedly worsened and then returned 
to a lesser level of severity, the Board infers that his 
condition in March 1996 was not significantly less severe 
than his condition during times prior to March 1996.  As 
described above, the veteran's asthma as of March 1996 has 
been found to be moderate in severity.  Accordingly, 
notwithstanding the veteran's contentions that his condition 
has been severe ever since service, the Board finds that the 
medical evidence and other evidence of record is most 
consistent with moderate asthma for the entire period from 
November 1971 to October 1996, thus warranting a rating of 30 
percent (under the old criteria) for this period.


ORDER

A rating in excess of 30 percent evaluation for asthma for 
the period from November 25, 1971, to October 6, 1996, is 
denied.

A rating of 100 percent for the period from October 7, 1996, 
to July 20, 1997, is granted.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

